Opinion op the Court by
Judge Settle
Granting a rehearing, withdrawing former opinion, and affirming judgment.
As by an agreement of counsel, filed in this court since this case was decided, it appears that the last step taken in the case- in the court below was May 29, 1911, instead of May 29, 1912, as incorrectly stated on page 1 of the record, it follows .from the correction that no step was taken in that court by the revenue agent within a year prior to July 1, 1912. This being so the proceeding is controlled by Section 6 of the Act of 1912,. hence, as held in Commonwealth v. Ewald Iron Co., 153 Ky., 116, the proceeding was properly dismissed by the circuit court at the cost of the revenue agent.
For the reasons indicated, the former opinion herein, reported in 162 Ky., 361, is withdrawn, and the judgment of .the circuit court affirmed.